Exhibit 10.2

SEVERANCE AGREEMENT AND GENERAL RELEASE

May 22, 2006

W. Kendale Southerland

c/o ModusLink Corporation

400 Galleria Parkway

Suite 1500

Atlanta, GA 30339

Dear Ken:

In connection with the termination of your employment with ModusLink Corporation
(the “Company”) on May 31, 2006 (the “Termination Date”), you are eligible to
receive the severance benefits described in the “Description of Severance
Benefits” attached to this letter as Attachment A if you sign and return this
letter to Peter L. Gray, Executive Vice President and General Counsel of the
Company, in the enclosed envelope by June 14, 2006 (the “Deadline Date”). By
signing and returning this letter agreement and not revoking your acceptance,
you will be entering into a binding agreement with the Company and will be
agreeing to the terms and conditions set forth in the numbered paragraphs below,
including the release of claims set forth in paragraph 2. Therefore, you are
advised to consult with your attorney before signing this letter agreement and
you may take up to twenty-one (21) days to do so. If you sign this letter
agreement, you may change your mind and revoke your agreement during the seven
(7) day period after you have signed it by notifying Peter L. Gray of your
revocation. If you do not so revoke, this letter will become a binding agreement
between you and the Company upon the expiration of the seven (7) day revocation
period.

If you choose not to sign and return this letter agreement by the Deadline Date,
you shall not receive any severance benefits from the Company. You will,
however, receive payment on the Termination Date for any wages and unused
vacation time accrued through the Termination Date. Also, regardless of signing
this letter agreement, you may elect to continue receiving group medical
insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq. All
premium costs shall be paid by you on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation. You should consult the
COBRA materials to be provided by the Company for details regarding these
benefits. All other benefits, including life insurance and long-term disability,
will cease upon the Termination Date.

The following numbered paragraphs set forth the terms and conditions which will
apply if you timely sign and return this letter agreement and you do not revoke
your acceptance during the seven (7) day revocation period:

 

1. Description of Severance Benefits - The severance benefits paid to you, if
you timely sign and return this letter agreement and do not revoke it within the
seven (7) day revocation period, are described in the “Description of Severance
Benefits” attached as



--------------------------------------------------------------------------------

Attachment A (the “Severance Benefits”). These Severance Benefits include all
benefits due and owing to you under the Letter Agreement between you and the
Company, dated March 22, 2005. In the event that, subsequent to the Termination
Date, you are rehired by the Company or hired by any of its parents,
subsidiaries, and/or affiliates (hereinafter, “Subsequent Company-related
Employment”), then the Severance Benefits to which you are entitled shall be
equal to the lesser of: (i) the Severance Pay set forth in Attachment A, or
(ii) your weekly salary as of your Termination Date, multiplied by the number of
full weeks after the Termination Date but before the date of commencement of
your Subsequent Company-related Employment. You agree that, as a condition to
commencing Subsequent Company-related Employment, you will reimburse the Company
for any amounts that were paid to you as Severance Pay in excess of the amount
to which you are entitled pursuant to the prior sentence.

 

2. Release and Representation - In consideration of the payment of the Severance
Benefits, which you acknowledge you would not otherwise be entitled to receive,
you hereby fully, forever, irrevocably and unconditionally release, remise and
discharge the Company, its officers, directors, stockholders, corporate
affiliates (that is, entities controlling, controlled by or under common control
with the Company), subsidiaries, parent companies, agents, insurers and
employees (each in their individual and corporate capacities) (hereinafter, the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature, whether known or unknown,
which you ever had or now have through the date of this agreement, against the
Released Parties, including but not limited to, all claims arising out of your
employment with and/or separation from the Company, all employment
discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C., §621 et
seq., the Americans With Disabilities Act of 1990, 42 U.S.C., §12101 et seq.,
and the Massachusetts Fair Employment Practices Act, M.G.L. c.151B, §1 et seq.,
all as amended, all claims arising out of the Family and Medical Leave Act, 29
U.S.C. §2601 et seq., the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001
et seq., the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101
et seq., the Georgia Fair Employment Practices, Act, Ga. Code Ann. § 45-19-20 et
seq., the Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c.93 §102 and M.G.L. c.214, §1C, the
Massachusetts Labor and Industries Act, M.G.L. c. 149, §1 et seq., the
Massachusetts Privacy Act, M.G.L. c.214, §1B, and the Massachusetts Maternity
Leave Act, M.G.L. c. 149, § 105(d), all as amended, or any other state or local
fair employment practices, anti-discrimination, human rights, equal rights,
civil rights, fair wages, payment of wages, leave, whistleblower or privacy
laws, all common law claims including, but not limited to, actions in tort,
defamation and breach of contract, all claims to any non-vested ownership
interest in the Company or its affiliates (including without limitation, CMGI,
Inc.), contractual or otherwise, including, but not limited to, claims to stock
or stock options, and any claim or damage arising out of, or otherwise



--------------------------------------------------------------------------------

occurring during, your employment with or separation from the Company (including
a claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above or any law of the
nation of Singapore (where your resided for a portion of your employment with
the Company), provided, however, that nothing in this letter agreement prevents
you from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that you will have waived any and all rights to any monetary or
other recovery related to any such charge or other lawsuit brought by any
administrative agency or other party in any way arising out of or related to the
claims you have released). The foregoing release shall not (i) release any
claims you may have under or to enforce this Agreement, or (ii) affect your
rights relative to any insurer with respect to any matter not related to the
Company or your employment with the Company.

You also represent and agree that you: (i) have been paid and/or have received
all leave (paid or unpaid), compensation, wages, overtime, if applicable,
bonuses, commissions, severance pay, and/or benefits to which you may be
entitled and that no other amounts and/or benefits are due to you except as
provided in this agreement; (ii) have no known workplace injuries or
occupational diseases and you either have been provided or you have not been
denied any leave requested under the Family and Medical Leave Act; (iii) are not
eligible to receive payments or benefits under any other severance pay policy,
plan, practice or arrangement of any Released Party; and (iv) have not
complained of and you are not aware of any fraudulent activity or any act(s)
which would form the basis of a claim of fraudulent or illegal activity by the
Company or any other Released Party.

 

3. Non-Disclosure, Non-Competition and Non-Solicitation - You agree to keep
confidential all non-public information concerning the Company and its
affiliates which you acquired during the course of your employment with the
Company and its affiliates. In addition, you agree that for twelve (12) months
after the Termination Date you will not, directly or indirectly (i) engage in
any business or enterprise (whether as an owner, member, manager, partner,
officer, employee, director, investor, lender, consultant, independent
contractor or otherwise, except as the holder of not more than 1% percent of the
combined voting power of the outstanding stock of a publicly held company) that
is competitive with the Company’s business, including, but not limited to, any
business or enterprise that develops, designs, produces, markets, sells or
renders any product or service competitive with any product or service
developed, designed, produced, marketed, sold or rendered by the Company or any
of its subsidiaries while you were employed by the Company; or (ii) either alone
or in association with others, solicit, divert, or take away or attempt to
divert or to take away, the business or patronage of any of the clients,
customers or accounts, or prospective clients, customers or accounts, of the
Company which were contacted, solicited or served by you while you were employed
by the Company; or (iii) either alone or in association with others (x) solicit,
or permit any organizations directly or indirectly controlled by you to solicit,
any employee of the Company to leave the employ of the Company, or (y) solicit
for employment, hire or



--------------------------------------------------------------------------------

engage as an independent contractor, or permit any organization directly or
indirectly controlled by you to solicit for employment, hire or engage as an
independent contractor, any person who is/was employed by the Company at any
time during the term of my employment relationship with the Company; provided,
that this clause (y) shall not apply to the solicitation, hiring or engagement
of any individual whose employment with the Company has been terminated for a
period of six months or longer.

 

4. Return of Company Property - You agree to return within seven (7) days of the
execution of this letter agreement all Company property including, but not
limited to, keys, files, records (and copies thereof), computer hardware and
software, cellular phones, pagers, or other Company-owned equipment or property,
which is in your possession or control, provided, however, that you may retain
your Toshiba laptop computer (provided that all Company confidential information
is removed from such device). You further agree that you have left intact and
will leave intact all electronic Company documents, including but not limited to
those which you developed or help develop during your employment. You further
confirm that you have cancelled all accounts for your benefit, if any, in the
Company’s or its affiliates’ names, including, but not limited to, credit cards,
telephone charge cards, cellular phone and/or pager accounts and computer
accounts. You hereby certify that you have not retained any confidential Company
information and have not downloaded or otherwise preserved any confidential
Company information.

 

5. Cooperation - You agree to cooperate fully with the Company and its
affiliates in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future (whether before or after the
Termination Date) against or on behalf of the Company or its affiliates relating
to events or occurrences that transpired during your employment with the Company
and its affiliates. Your full cooperation in connection with such claims or
actions shall include, but not be limited to, meeting with counsel to prepare
for trial, cooperating in discovery and providing affidavits and testimony as
may be required or deemed necessary by the Company. If it is necessary for you
to travel in fulfilling your obligation to cooperate, the Company shall
authorize reimbursement for all travel expenses, including lodging, which you
incur, subject to your provision of all documentation requested by the Company.

 

6. Non-Disparagement - You understand and agree that as a condition for payment
to you of the consideration herein described, you shall not make any false,
disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding any of the Released Parties or about the
Company’s business affairs and financial condition.

 

7. Amendment - This letter agreement shall be binding upon the parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the parties
hereto. This letter agreement is binding upon and shall inure to the benefit of
the parties and their respective agents, assigns, heirs, executors, successors
and administrators.



--------------------------------------------------------------------------------

8. Waiver of Rights - No delay or omission by the Company in exercising any
right under this letter agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

 

9. Validity - Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

 

10. Confidentiality - You understand and agree that as a condition for payment
to you of the consideration herein described, the terms and contents of this
letter agreement, and the contents of the negotiations and discussions resulting
in this letter agreement, shall be maintained as confidential by you and your
agents and representatives and shall not be disclosed except to the extent
required by federal or state law or as otherwise agreed to in writing by the
Company.

 

11. Nature of Agreement - You understand and agree that this letter agreement is
a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company, or any other person.

 

12. Acknowledgments - You acknowledge and understand that you shall not be
entitled to any payments or benefits from the Company other than those expressly
set forth in this letter agreement. You further acknowledge that you have been
given at least twenty-one (21) days to consider this letter agreement, including
Attachment A, and that the Company advised you to consult with an attorney of
your own choosing prior to signing this letter agreement. You understand that
you may revoke this letter agreement for a period of seven (7) days after you
sign this letter agreement by notifying Peter L. Gray of your revocation, and
the letter agreement shall not be effective or enforceable until the expiration
of this seven (7) day revocation period. You understand and agree that by
entering into this letter agreement, you are waiving any and all rights or
claims you might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act, and that you have received
consideration beyond that to which you were previously entitled.



--------------------------------------------------------------------------------

13. Voluntary Assent - You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this letter agreement, and that you fully understand the meaning and
intent of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement with
an attorney. You further state and represent that you have carefully read this
letter agreement, including Attachment A, understand the contents herein, freely
and voluntarily assent to all of the terms and conditions hereof, and sign your
name of your own free act.

 

14. Applicable Law - This agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in Massachusetts (which courts, for
purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement or the subject matter hereof.

 

15. Entire Agreement - This letter agreement, including Attachment A, contains
and constitutes the entire understanding and agreement between the parties
hereto with respect to your severance benefits and the settlement of claims
against the Company and its affiliates and cancels all previous oral and written
negotiations, agreements, commitments, writings in connection therewith. Nothing
in this paragraph, however, shall modify, cancel or supercede your obligations
set forth in paragraph 4.

If you have any questions about the matters covered in this letter agreement,
please call Peter L. Gray at 781-663-5024.

 

Very truly yours, ModusLink Corporation By:  

/s/ James J. Herb

  James J. Herb   Senior Vice President, Human Resources

I hereby agree to the terms and conditions set forth above, and in the
Description of Severance Benefits attached hereto as Attachment A. I have been
given at least twenty-one (21) days to consider this letter agreement and I have
chosen to execute this letter agreement on the date below. I intend that this
letter agreement, including Attachment A, when signed by me, is a binding
agreement between me and the Company if I do not revoke my acceptance within the
seven (7) day revocation period.

 

/s/ W. Kendale Southerland

  Date  

6/14/06

W. Kendale Southerland    

To be returned in the enclosed envelope by June 14, 2006



--------------------------------------------------------------------------------

ATTACHMENT A

DESCRIPTION OF SEVERANCE BENEFITS

The Company will pay you your base salary of $27,083.33 per month, less all
applicable state and federal taxes as severance pay (the “Severance Pay”) for
the 12 months following the Termination Date. This Severance Pay will be paid in
accordance with the Company’s regular payroll practices beginning the first
payroll date following the date of execution of this letter agreement and
expiration of the seven (7) day revocation period.

In light of the fact that you were on an expatriate assignment in Singapore
until 2005, the Company agrees to provide you with tax equalization for taxes
due in 2006 or 2007 relating to periods during which you were working in
Singapore. Tax equalization is designed to ensure that no additional tax
liability or benefit as a result of having an assignment outside the U.S. is
effected. Specifically, the Company will provide you assistance to ensure
compliance with U.S. expatriate tax laws for the indicated periods, as well as
the tax laws of the host country. The Company, through its tax consultant, will
provide reasonable tax preparation assistance to ensure compliance with U.S. tax
laws as well as the laws of Singapore. You are responsible to pay any tax
liability incurred. Interest or penalties imposed by tax authorities as a result
of improper reporting or delays in providing necessary documents by you to our
tax consultant will be your responsibility.

If you make a timely election of COBRA continuation coverage, the Company will
also pay your premium, for medical insurance only, for the first one month of
your COBRA continuation period. Thereafter, all premium costs shall be paid by
you on a monthly basis for as long as, and to the extent that, you remain
eligible for COBRA continuation. You should consult the COBRA materials to be
provided by the Company for details regarding these benefits.

From and after the date of this letter, you shall be entitled to six-months of
outplacement service, in an amount not to exceed $5,000 in the aggregate. James
Herb will provide to you the name of an outplacement firm with whom the Company
has a relationship and preferential pricing. You may choose to use this
outplacement firm, or another of your choice. You may choose to commence the
six-months of outplacement service at any time during the six month period
following the Termination Date, but prior to accepting employment with any other
party.